                                            Case 3:20-cv-00633-SI Document 71 Filed 10/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC SILVER, et al.,                               Case No. 20-cv-00633-SI
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING PLAINTIFFS'
                                   9              v.                                        MOTION TO QUASH AND DENYING
                                                                                            PLAINTIFFS’ REQUEST TO FILE AN
                                  10     BA SPORTS NUTRITION, LLC,                          AMENDED REPLY
                                  11                    Defendant.                          Re: Dkt. No. 67
                                  12
Northern District of California
 United States District Court




                                  13          On October 15, 2020, plaintiffs filed the instant motion to quash defendant’s subpoenas
                                  14   which seek numerous categories of documents from plaintiffs’ counsel. Dkt. No. 67 (Mot.). The
                                  15   Court previously stayed the return date of the subpoenas pending resolution of this dispute and set
                                  16   a hearing for November 6. Dkt. No. 65 (Order). Pursuant to Civil Local Rule 7-1(b) and General
                                  17   Order 72-6, the Court VACATES the hearing on this matter. For the reasons set forth below, the
                                  18   Court GRANTS plaintiffs’ motion to quash.
                                  19          Before addressing the merits of the instant dispute, the Court is compelled to make the
                                  20   following observation. Notwithstanding the fact that the Court previously admonished counsel not
                                  21   to engage in ad hominem attacks or to use vitriolic language in briefing, see Dkt. No. 57,1 counsel
                                  22   have nevertheless continued to lard their briefing with invective. See, e.g., Dkt. Nos. 67 at 6-7
                                  23   (Mot.) and Dkt. No. 68 at 6 (Opp’n). The Court will not tolerate any such further behavior and any
                                  24

                                  25          1
                                                 At the September 4, 2020 hearing on defendant’s motion to dismiss the first amended
                                  26   complaint, the Court began the hearing by telling counsel, “I’ve read your papers, which were
                                       extremely vitriolic. I find that off-putting, and I hope that in future you can make them less so. The
                                  27   ad hominem attacks are not useful. These are hard enough questions without having to deal with
                                       such childish accusations. So, please, calm down in the future.” Dkt. No. 57 at 3 (Tr.).
                                  28           For ease of reference, citations to page numbers refer to the ECF branded number in the
                                       upper right corner of the page.
                                            Case 3:20-cv-00633-SI Document 71 Filed 10/29/20 Page 2 of 3




                                   1   future papers filed by either side containing similarly acrimonious language will be stricken.

                                   2   Further, all counsel of record shall review the Northern District of California’s Guidelines for

                                   3   Professional Conduct, found at cand.uscourts.gov/forms/guidelines-for-professional-conduct/, and

                                   4   shall file individual declarations with this Court no later than November 6 attesting to their review.

                                   5   Finally, with regard to any future discovery disputes, counsel shall engage in a meet and confer by

                                   6   videoconference, as it is the Court’s hope that counsel will be civil, courteous, and professional if

                                   7   they have to engage with each other face-to-face.2 The Court also advises the parties that it will

                                   8   continue to consider other measures as necessary to ensure that counsel adhere to the Guidelines of

                                   9   Professional Conduct, including requiring client attendance at hearings and the imposition of

                                  10   sanctions if warranted.

                                  11          With regard to the merits of the instant discovery dispute, plaintiffs urge the Court to adopt

                                  12   the legal standard set forth in Shelton v. Am. Motors Corp., 805 F.2d 1323 (8th Cir. 1986), whereas
Northern District of California
 United States District Court




                                  13   defendant argues Fed. R. Civ. Proc. 26(b) should govern this discovery dispute. Dkt. No. 67 at 9-

                                  14   11 (Mot.); Dkt. No. 68 at 12 (Opp’n). While parties generally may obtain discovery regarding any

                                  15   nonprivileged matter that is relevant to a claim or defense, see Fed. R. Civ. Proc. 26(b)(1),

                                  16   “[d]iscovery from opposing litigation counsel has been recognized as permissible under limited

                                  17   circumstances.” Flotsam of Cal., Inc. v. Huntington Beach Conference & Visitors Bureau, No. C06-

                                  18   7028 MMC (MEJ), 2007 WL 4171136, at *1 (N.D. Cal. Nov. 26, 2007).

                                  19          The Court agrees with plaintiffs that the heightened standard from Shelton is appropriate in

                                  20   this case. In Shelton, the Eighth Circuit held that a party may depose opposing counsel when “(1)

                                  21   no other means exist to obtain the information . . . (2) the information sought is relevant and

                                  22   nonprivileged; and (3) the information is crucial to the preparation of the case.” Shelton v. Am.

                                  23   Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986). District courts within the Ninth Circuit have

                                  24

                                  25
                                              2
                                                 The parties’ papers suggest that more discovery disputes may be forthcoming. Plaintiffs
                                       assert that defendant “staunchly refuses” to serve its initial disclosures, Dkt. No. 69 at 4 n.1.
                                  26   Defendant apparently has taken the position that the parties have not mutually agreed on a date for
                                       exchange of initial disclosures, and defendant will not agree on such a date until the parties resolve
                                  27   disputes regarding scheduling of plaintiffs’ depositions. See Dkt. Nos. 68-3, 68-5. The Court
                                       strongly advises the parties to resolve these matters immediately and without the need for Court
                                  28   intervention.

                                                                                         2
                                            Case 3:20-cv-00633-SI Document 71 Filed 10/29/20 Page 3 of 3




                                   1   applied the Shelton standard to non-deposition discovery involving opposing counsel as well. See,

                                   2   e.g., Flotsam, , 2007 WL 4171136, at *1 (applying Shelton and granting motion to quash subpoena

                                   3   seeking documents); Nocal Inc. v. Sabercut Ventures, Inc., No. C 04-0240 PJH (JL), 2004 WL

                                   4   3174427, at *2-4 (N.D. Cal. Nov. 15, 2004) (holding plaintiff failed “to satisfy any of the three

                                   5   prongs of the test in Shelton” for subpoena seeking deposition and production of documents); see

                                   6   also Monster Energy Co. v. Vital Pharm., Inc., No. 5:18-cv-01882-JGB (SHKx), 2020 WL 2405295,

                                   7   at *8–9 (C.D. Cal. Mar. 10, 2020) (applying Shelton to subpoenas directed at Monster’s former

                                   8   counsel and law firm).

                                   9          Here, defendant has failed to satisfy the first prong of the Shelton test, as it appears that

                                  10   defendant is in the process of seeking the same documents from the plaintiffs themselves. Compare

                                  11   Dkt. No. 67-4 at 7 (RFP3 to plaintiff Marc Silver), 14 (RFP to plaintiff Heather Peffer), 21 (RFP to

                                  12   plaintiff Alex Hill) with Dkt. No. 67-2 at 8-9 (SRFP to Kaplan Fox & Kilsheimer LLP), 16-17 (SRFP
Northern District of California
 United States District Court




                                  13   to Reese LLP). Further, defendant does not address whether it has attempted to seek the documents

                                  14   at issue from sources other than plaintiffs. In addition, the Court notes that defendant has not yet

                                  15   deposed plaintiffs; when those depositions occur, presumably defense counsel will explore their

                                  16   knowledge of the case, solicitation, injury, etc. Based on the current record, defendant has not

                                  17   shown that no other means exist to obtain the information.

                                  18
                                  19                                            CONCLUSION

                                  20          For the forgoing reasons and for good cause shown, the Court hereby GRANTS plaintiffs’

                                  21   motion to quash defendant’s subpoenas directed to plaintiffs’ counsel.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 29, 2020                      ______________________________________
                                                                                      SUSAN ILLSTON
                                  26                                                  United States District Judge
                                  27

                                  28          3
                                                  Request for production (“RFP”); subpoena request for production (“SRFP”)
                                                                                       3
